 

Exhibit 10.31

 

CACI INTERNATIONAL INC 2016 AMENDED AND RESTATED INCENTIVE COMPENSATION PLAN

RESTRICTED STOCK UNIT (RSU) GRANT AGREEMENT

 

This Restricted Stock Unit (RSU) Grant Agreement (the “Agreement”) is entered
into by and between CACI International Inc, a Delaware corporation (the
“Company” or “CACI”) and <<Name>> (the “Grantee”), effective as of <<Grant
Date>> (the “Grant Date”).

 

Recitals

 

WHEREAS, Section 7 of the CACI International Inc 2016 Amended and Restated
Incentive Compensation Plan (the “Plan”) permits the Committee to make awards of
Restricted Stock Units to key employees of the Company or any Subsidiary or
Affiliate.

 

WHEREAS, the Grantee has been determined to be a key employee who is entitled to
an Award under the Plan; and

 

WHEREAS, on <<Grant Date>> (the “Grant Date”), the Committee awarded the Grantee
<<Number>> Restricted Stock Units in order to provide the Grantee with a direct
proprietary interest in the Company and to provide the Grantee with an incentive
to remain in the employ of the Company or a Subsidiary or Affiliate.

 

NOW, THEREFORE, the Company and the Grantee covenant and agree as follows:

 

1.

DEFINITIONS.

 

Under this Agreement, except where the context otherwise indicates, the
following definitions apply:

 

(a)“Account” means the bookkeeping account maintained for the Grantee pursuant
to Section 2.

 

(b)“Agreement” means this Restricted Stock Unit (RSU) Grant Agreement and shall
include the applicable provisions of the Plan, which is hereby incorporated into
and made a part of this Agreement.

 

(c)“Cause” means:

 

(1)gross negligence, willful misconduct or willful malfeasance by the Grantee in
connection with the performance of any material duty for the Company or an
Affiliate;

 

(2)the Grantee's commission or participation in any violation of any legal
requirement or obligation relating to the Company (unless the Grantee had a
reasonable good faith belief that the act, omission or failure to act in
question was not a violation of such legal requirement or obligation) and such
violation has materially and adversely affected the Company;

 

 




--------------------------------------------------------------------------------

 

(3)the Grantee’s conviction of, or plea of guilty or nolo contendere, to a crime
committed during the course of his/her employment with the Company that the
Committee, acting in good faith, reasonably determines is likely to have a
material adverse affect on the reputation or business of the Company or a
Subsidiary or Affiliate of the Company;

 

(4)theft, embezzlement or fraud by the Grantee in connection with the
performance of his or her duties for the Company or a Subsidiary or Affiliate of
the Company;

 

(5)a violation of any confidentiality agreement or obligation or non-compete
agreement with the Company or a Subsidiary or Affiliate of the Company;

 

(6)a material violation of (i) the Company's Standards of Conduct, as the same
may be amended and in effect from time to time, or (ii) any other published
Company policy; or

 

(7)the diversion or appropriation of any material business opportunity.

 

If the written employment agreement between the Grantee and the Company provides
a different definition of “Cause” (or other term that defines conduct on the
part of the Grantee that permits the Company to terminate such written
employment agreement without liability to the Grantee), that definition shall
control and shall be substituted for the above in applying the Plan to the
Grantee.

 

(d)“Change in Control Date” shall be the date (after the Grant Date) on which a
Change in Control event is legally consummated and legally binding upon the
parties.

 

(e)“Good Reason” means, following a Change in Control, the Grantee’s Separation
from Service resulting from the Grantee’s resignation following the occurrence
of any of the following circumstances without the Grantee’s prior written
consent:

 

(1)A material reduction in the Grantee’s total compensation and benefit
opportunity from that in effect on the day before the Change in Control Date
(other than a reduction made by the Board, acting in good faith, based upon the
performance of the Grantee, or to align the compensation and benefits of the
Grantee with that of comparable executives, based on market data);

 

(2)A substantial adverse alteration in the conditions of the Grantee’s
employment from those in effect on the day before the Change in Control Date;

 

(3)A substantial adverse alteration in the nature or status of the Grantee’s
position or responsibilities from those in effect on the day before the Change
in Control Date; or

 

(4)A change in the geographic location of the Grantee’s job more than fifty (50)
miles from the place at which such job was based on the day before the Change in
Control Date.

 

If a written employment agreement between the Grantee and the Company provides a
different definition of “Good Reason” (or other term that defines conduct on the
part of the Company that permits the Grantee to terminate such written
employment agreement and receive substantially the same benefits as in the case
of a termination by the Company without cause), that definition shall control
and shall be substituted for the above with respect to the Grantee.

 




-2-

 

--------------------------------------------------------------------------------

 

(f)“Grant Date” means <<Grant Date>>.

 

(g)“Involuntary Termination Without Cause” means a Separation from Service due
to the Grantee’s termination of employment by the Company without Cause.

 

(h)“Plan” means the CACI International Inc 2016 Amended and Restated Incentive
Compensation Plan, as amended from time to time.

 

(i)“Retirement” means the date of the Grantee’s Separation from Service, on or
after age 62, due to retirement following delivery of a Retirement Notice.  

 

(j)“Retirement Notice” means a written notice from the Grantee to the Committee
of the Grantee’s intention to have a Separation from Service due to Retirement
without any other employment in the information technology industry.

 

(k)“Restricted Stock Unit” or “RSU” means the right to receive one share of
Stock under the Plan pursuant to the terms and conditions of this Agreement,
without transferring to the Grantee any of the attributes of ownership of Stock
prior to the issuance of the Stock.

 

(l)“Separation from Service” means a Separation from Service, as defined in the
Plan, of the Grantee from the Company (or a Subsidiary or Affiliate of the
Company).

 

(m)“Vesting Date” means each date on which a portion of the RSUs become vested
in accordance with the Vesting Schedule.

 

(n)“Vesting Schedule” means the schedule set forth below indicating the dates on
which RSUs vest:

 

Number of RSUs That Vest

Vesting Dateon the Relevant Vesting Date

 

<<Date 1>><<Number 1>> RSUs

<<Date 2>><<Number 2>> RSUs

<<Date 3>><<Number 3>> RSUs

 

Any capitalized term used herein that is not expressly defined in this Agreement
shall have the meaning that such term has under the Plan unless otherwise
provided herein.

 

2.

AWARD OF RSUs.

 

(a)Grant of RSUs.  Subject to the provisions of this Agreement and pursuant to
the provisions of the Plan, the Committee hereby grants to the Grantee on the
Grant Date <<Number>> RSUs.  The Grantee shall be entitled to receive one share
of Stock for each RSU pursuant to the terms and conditions of this
Agreement.  The Grantee’s Account shall be the record of RSUs granted to the
Grantee hereunder and is solely for accounting purposes and shall not require a
segregation of any assets of the Company. The Grantee shall not have the rights
of a stockholder with respect to any RSUs credited to the Grantee’s Account
until shares of Stock have been distributed to the Grantee pursuant to Section
4, and the Grantee’s name has been entered as a stockholder of record on the
books of the Company with respect to such distributed shares of Stock.

 

-3-

 

--------------------------------------------------------------------------------

 

(b)Dividend Equivalents.  If on any date prior to issuance of the shares  of
Stock subject to the RSUs, the Company shall pay any dividend on the Stock
(other than a dividend payable in shares of Stock), the number of RSUs credited
to Grantee’s Account shall as of such date be increased by an amount equal
to:  (A) the product of the number of RSUs credited to the Grantee’s Account as
of the record date for such dividend, multiplied by the per share amount of any
dividend (or, in the case of any dividend payable in property other than cash,
the per share value of such dividend, as determined in good faith by the Board
of Directors of the Company), divided by (B) the Fair Market Value of a share of
Stock on the payment date of such dividend.  In the case of any dividend
declared on Stock which is payable in shares of Stock, the number of RSUs
credited to the Grantee shall be increased by a number equal to the product of
(X) the aggregate number of RSUs that have been credited to the Grantee’s
Account through the related dividend record date, multiplied by (Y) the number
of shares of Stock (including any fraction thereof) payable as a dividend on a
share of Stock.

 

3.

VESTING.

 

(a)Regular Vesting Schedule.  Except as set forth in this Section 3, the RSUs
granted pursuant to this Agreement shall vest in accordance with the Vesting
Schedule.

 

(b)Retirement; Involuntary Termination Without Cause.  Upon the Grantee’s
Retirement or Involuntary Termination Without Cause, then in lieu of determining
the number of RSUs in which the Grantee is vested based upon the Vesting
Schedule, the Grantee shall vest in the RSUs based on the amount of RSUs that
were vested as of the Vesting Date preceding the Grantee’s Retirement (as
determined pursuant to the Vesting Schedule) (the “Pre-Retirement Vesting Date”)
and the Grantee shall vest in a portion of the remaining RSUs based on a
fraction, the numerator of which is the number of full months following the
Pre-Retirement Vesting Date during which the Grantee is employed with the
Company (or a Subsidiary or Affiliate of the Company) and the denominator of
which is the total number of months remaining in the Vesting Schedule after the
Pre-Retirement Vesting Date.

 

(c)Vesting Upon Disability or Death.  The Grantee shall become 100% vested in
all RSUs upon the occurrence of one of the following events while the Grantee is
employed with the Company (or a Subsidiary or Affiliate of the Company): (i) the
Grantee’s death or (ii) the Grantee’s termination of employment due to
Disability.

 

(d)Vesting Upon Change in Control.  The Grantee shall become 100% vested in all
RSUs if the Grantee’s employment with the Company (or a Subsidiary or Affiliate
of the Company) is involuntarily terminated by the Company (or a Subsidiary or
Affiliate of the Company) without “Cause” or by the Grantee for “Good Reason”,
and further provided that such termination of employment occurred within
twenty-four (24) months after a Change in Control.

 

Before the Grantee may resign for Good Reason, the Grantee must provide the
Company at least thirty (30) days’ prior written notice of his intent to resign
for Good Reason and specify in reasonable detail the Good Reason upon which such
resignation is based.  Such notice must be given within ninety (90) days of the
initial existence of the “Good Reason”.  The Company shall have a reasonable
opportunity to cure any such Good Reason (that is susceptible of cure) within
thirty (30) days after the Company’s receipt of such notice.  The failure to
resign for one Good Reason does not prevent any later Good Reason resignation
for a similar or different reason.

 




-4-

 

--------------------------------------------------------------------------------

 

(e)Employment Requirement; Forfeiture.  Except as provided in Section 3(b), (c)
or (d), or otherwise determined by the Committee, in order to become vested in
(i.e., earn) RSUs under the terms of this Agreement, the Grantee must have been
in the continuous employment of the Company (or a Subsidiary or Affiliate of the
Company) from the Grant Date through the close of business on the applicable
Vesting Date (or such earlier date on which the RSUs become  vested under
Section 3(b), (c) or (d)). The Grantee shall not be deemed to be employed by the
Company (or a Subsidiary or Affiliate of the Company) if the Grantee’s
employment has been terminated, even if the Grantee is receiving severance in
the form of salary continuation through the regular payroll system. If the
Grantee terminates employment with the Company (or a Subsidiary or Affiliate of
the Company) for any reason other than Retirement, Involuntary Termination
Without Cause, Disability, or death, the Grantee shall forfeit any RSUs granted
under this Agreement that are not vested as of such date.

 

(f)Adjustment of Award.  Payments under this Agreement are subject to recovery
by the Company to the extent required by the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 and the Sarbanes-Oxley Act of 2002 and any
regulations promulgated thereunder.

 

(g)Forfeiture of Award and Right to Payments. In the event that the employment
of the Grantee is terminated for Cause then, in such event, the Grantee shall
forfeit all rights to the RSUs and shall repay to the Company all shares of
Stock received by the Grantee with respect to such RSUs or the Fair Market Value
of such shares of Stock if no longer in Grantee’s possession on or after the
date of the act giving rise to the Grantee's termination for Cause.  

 

In the event that, following the Grantee's termination of employment the Company
discovers that, during the course of his employment with the Company, the
Grantee committed an act that would have given rise to a termination for Cause,
then, in such event, the Grantee shall forfeit all outstanding rights to the
RSUs. Further, the Grantee agrees and undertakes to repay to the Company all
shares of Stock received by the Grantee or the Fair Market Value of such shares
of Stock if no longer in Grantee’s possession on or after the date of such act
or violation.  

 

(h)Bankruptcy; Dissolution. RSUs granted under this Agreement shall be of no
further force or effect and forfeited in the event that the Company is placed
under the jurisdiction of a bankruptcy court, or is dissolved or liquidated.

 

4.

ISSUANCE OF SHARES.

  

(a)Issuance of Shares.  As soon as practicable after the Grantee’s shares have
become earned and vested, the Company shall establish an account for the Grantee
at UBS Financial Services, Inc., or such other similar organization which
provides stock administration services to the Company, and transfer into such
account shares of Stock equal in number to the number of RSUs that became earned
and vested (less the amount of any shares of Stock that are withheld to satisfy
any tax withholding requirement); provided, however, in no event shall shares of
Stock be issued later than the last day on which such issuance will qualify as a
“short-term deferral” under Treas. Reg. §1.409A-1(a)(4).   Upon issuance, such
shares of Stock shall be registered on the Company’s books in the name of the
Grantee in full payment and satisfaction of such RSUs.

 

(b)Transfer Restrictions.  Transfer of the shares of Stock shall be subject to
the Company’s trading policies and any applicable securities laws or regulations
governing transferability of shares of the Company.




-5-

 

--------------------------------------------------------------------------------

 

(c)Securities Regulations.  No Stock shall be issued hereunder until the Company
has received all necessary stockholder and regulatory approvals and has taken
all necessary steps to assure compliance with federal and state securities laws
or has determined to its satisfaction and the satisfaction of its counsel that
an exemption from the requirements of the federal and applicable state
securities laws are available. To the extent applicable, transactions under the
Plan are intended to comply with all applicable conditions of Rule 16b-3 under
the U. S. Securities and Exchange Act of 1934. Any ambiguities or
inconsistencies in the construction of this Agreement or the Plan shall be
interpreted to give effect to such intention. However, to the extent any
provision of the Plan or action by the Committee fails to so comply, it shall be
deemed null and void to the extent permitted by law and deemed advisable by the
Committee in its discretion.

 

(d)Fractional Shares.  No fractional shares or scrip representing fractional
shares of Stock shall be issued pursuant to this Agreement. If, upon the
issuance of shares of Stock under this Agreement, the Grantee would be entitled
to a fractional share of Stock, the number of shares to which the Grantee is
entitled shall be rounded down to the next lower whole number.

 

(e)Beneficiary.

 

(i)The Grantee may, from time to time, designate a beneficiary or beneficiaries
(who may be named contingently or successively) to whom any benefit under this
Agreement is to be paid in case of the Grantee’s death before the Grantee has
received all benefits to which the Grantee would have been entitled under this
Agreement. Each designation of beneficiary shall revoke all prior designations
by the Grantee, shall be in a form prescribed by the Committee, and will be
effective only when received in writing by the Committee. The last valid
beneficiary designation received shall be controlling; provided, however, that
no beneficiary designation, or change or revocation thereof, shall be effective
unless received prior to the Grantee’s death.  

 

(ii)If no valid and effective beneficiary designation exists at the time of the
Grantee’s death, or if no designated beneficiary survives the Grantee, or if the
Grantee’s beneficiary designation is invalid under the law, any benefit payable
hereunder shall be made to the Grantee’s surviving spouse, if any, or if there
is no such surviving spouse, to the executor or administrator of the Grantee’s
estate.  If the Committee is in doubt as to the right of any person to receive
payment of any benefit hereunder, the Committee may direct that the amount of
such benefit be paid into a court of competent jurisdiction in an interpleader
action, and such payment into court shall fully and completely discharge any
liability or obligation of the Plan, CACI, the Committee, or the Board of
Directors of CACI under this Agreement.

 

5.

MISCELLANEOUS.

 

(a)No Restriction on Company Authority.  The award of these RSUs to the Grantee
pursuant to this Agreement shall not affect in any way the right or power of
CACI or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in CACI’s capital structure
or its business, or any merger or consolidation of CACI, or any issue of bonds,
debentures, preferred or prior preference stock ahead of or affecting the common
stock or the rights thereof, or the dissolution or liquidation of CACI, or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.

 




-6-

 

--------------------------------------------------------------------------------

 

(b)Adjustment of RSUs.  If CACI shall effect a subdivision or consolidation of
shares of Stock or other capital readjustment, the payment of a stock dividend,
or other increase or reduction of the number of shares of Stock outstanding,
without receiving compensation therefore in money, services or property, the
number and class of shares of Stock represented by the RSUs granted pursuant to
this Agreement and credited to the Grantee’s Account shall be appropriately
adjusted by the Committee in accordance with the terms of the Plan in such a
manner as to represent the same total number of RSUs that the owner of an equal
number of outstanding shares of Stock would own as a result of the event
requiring the adjustment.

 

(c)No Adjustment Otherwise.  Except as hereinbefore expressly provided, the
issue by CACI of shares of stock of any class, or securities convertible into
shares of stock of any class, for cash or property, or for labor or services,
either upon direct sale or upon the exercise of rights or warrants to subscribe
therefore, or upon conversion of shares or obligations of CACI convertible into
such shares or other securities, shall not affect, and no adjustment by reason
thereof shall be made with respect to, the number of shares of Stock represented
by the RSUs granted pursuant to this Agreement.

 

(d)RSUs Nontransferable.  RSUs are not transferable by the Grantee by means of
sale, assignment, exchange, pledge, hypothecation, or otherwise.

 

(e)Obligation Unfunded.  The obligation of the Company with respect to RSUs
granted hereunder shall be interpreted solely as an unfunded contractual
obligation to make payments of Stock in the manner and under the conditions
prescribed under this Agreement.  Any shares or other assets set aside with
respect to amounts payable under this Agreement shall be subject to the claims
of the Company’s general creditors, and no person other than the Company shall,
by virtue of the provisions of the Plan or this Agreement, have any interest in
such assets. In no event shall any assets set aside (directly or indirectly)
with respect to amounts payable under this Agreement be located or transferred
outside the United States. Neither the Grantee nor any other person shall have
any interest in any particular assets of the Company by reason of the right to
receive a benefit under this Agreement, and the Grantee or any such other person
shall have only the rights of a general unsecured creditor of the Company with
respect to any rights under the Plan or this Agreement.

 

(f)Withholding Taxes.  The Company shall effect a withholding of shares of Stock
to be issued hereunder in such number whose aggregate Fair Market Value at such
time equals the total amount of any federal, state or local taxes or any
applicable taxes or other withholding of any jurisdiction required by law to be
withheld as a result of the issuance of the Stock in whole or in part; provided,
however, that the value of the Stock withheld by the Company may not exceed the
statutory minimum withholding amounts required by law.  In lieu of such
deduction, the Company may permit the Grantee to make a cash payment to the
Company equal to the amount required to be withheld.

 

(g) Impact on Other Benefits.  The value of the RSUs (either on the Grant Date
or at the time, if ever, the RSUs are vested) shall not be includable as
compensation or earnings for purposes of any other benefit plan offered by the
Company.

 




-7-

 

--------------------------------------------------------------------------------

 

(h)Compliance With Section 409A. Notwithstanding anything herein to the
contrary, no amount shall be paid earlier than the earliest date permitted under
Section 409A of the Code or an exception thereto.  The terms of this Agreement
are intended to comply with the provisions of Section 409A of the Code or an
exception thereto and if any provision is subject to more than one
interpretation or construction, such ambiguity shall be resolved in favor of the
interpretation or construction which is consistent with the Agreement complying
with the provisions of Section 409A or an exception thereto. CACI makes no
representations as to the tax consequences of the award of RSUs to the Grantee
or their vesting (including, without limitation, under Section 409A of the Code,
if applicable).  The Grantee understands and agrees that the Grantee is solely
responsible for any and all income, employment or other taxes imposed on the
Grantee with respect to the award.

 

(i)Right to Continued Employment.  Nothing in the Plan or this Agreement shall
be construed as a contract of employment between the Company (or a Subsidiary or
Affiliate of the Company) and the Grantee, or as a contractual right of the
Grantee to continue in the employ of the Company (or a Subsidiary or Affiliate
of the Company), or as a limitation of the right of the Company (or a Subsidiary
or Affiliate of the Company) to discharge the Grantee at any time.

 

(j)Governing Law.  This Agreement shall be construed and enforced in accordance
with and governed by the laws of the State of Delaware.

 

(k)Arbitration.  Any dispute between the parties hereto arising under or
relating to this Agreement shall be resolved in accordance with the procedures
of the American Arbitration Association.  Any resulting hearing shall be held in
the Washington, DC metropolitan area.  The resolution of any dispute achieved
through such arbitration shall be binding and enforceable by a court of
competent jurisdiction.

 

(l)Successors.  This Agreement shall be binding upon and inure to the benefit of
the successors, assigns and heirs of the respective parties.

 

(m)Headings.  Headings in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this agreement.

 

(n)Notices.  All notices and other communications made or given pursuant to the
Agreement shall be in writing and shall be sufficiently made or given if hand
delivered or mailed by first class or certified mail, addressed to the Grantee
at the address contained in the records of the Company, or addressed to the
Committee, care of the Company for the attention of its Secretary at its
principal office or, if the receiving party consents in advance, transmitted and
received via telecopy or via such other electronic transmission mechanism as may
be available to the parties.

 

(o)Entire Agreement; Modification.  The Agreement contains the entire agreement
between the parties with respect to the subject matter contained herein and may
not be modified, except as provided in the Plan or in a written document signed
by each of the parties hereto.

 




-8-

 

--------------------------------------------------------------------------------

 

(p)Conformity with Plan.  This Agreement is intended to conform in all respects
with, and is subject to all applicable provisions of, the Plan, which is
incorporated herein by reference.  Unless stated otherwise herein, capitalized
terms in this Agreement shall have the same meaning as defined in the
Plan.  Inconsistencies between this Agreement and the Plan shall be resolved in
accordance with the terms of the Plan.  In the event of any ambiguity in the
Agreement or any matters as to which the Agreement is silent, the Plan shall
govern including, without limitation, the provisions thereof pursuant to which
the Committee has the power, among others, to (i) interpret the Plan and Grant
Agreements related thereto, (ii) prescribe, amend and rescind rules and
regulations relating to the Plan, and (iii) make all other determinations deemed
necessary or advisable for the administration of the Plan. The Grantee
acknowledges by signing this Agreement that he or she has reviewed a copy of the
Plan.

 

(q)Counterparts.  This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed to be an original, and all of which
together shall constitute one and the same instrument.

 

[Remainder of page intentionally left blank.]




-9-

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Restricted Stock Unit (RSU)
Grant Agreement to be executed by its duly authorized officer, and the Grantee
has hereunto set his or her hand and seal, on the date(s) written below.

 

CACI INTERNATIONAL INC

 

 

 

By:  /s/ ____________

<<CACI>>

 

Date: <<Grant Date>>

 

 

_______________________________

<<Grantee>>

 

Date: _________________

 

-10-

 